Citation Nr: 0839330	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to July 
30, 2008, for residuals of a pelvic fracture with left groin 
pain and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ADT) from August 1991 to December 1991, and served 
on active duty from February 1997 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for residuals of a pelvic fracture with 
left groin pain and assigned a 10 percent rating effective 
from August 24, 2005.  In a September 2008 rating decision 
the RO granted an increased 20 percent rating effective from 
July 30, 2008.

In February 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The residuals of a pelvic fracture with left groin pain 
prior to July 30, 2008, were manifested by no more than 
limited hip motion due to pain, including as a result of pain 
and dysfunction.

3.  The residuals of a pelvic fracture with left groin pain 
after July 30, 2008, are manifested by bone spurs and a one 
inch lower extremity shortening with limited hip motion due 
to pain, including as a result of pain and dysfunction.




CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent prior to 
July 30, 2008, for residuals of a pelvic fracture with left 
groin pain and in excess of 20 percent thereafter have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in September 2005, April 2006, and 
May 2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
At 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008).

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008).

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2008).

      
38 C.F.R. § 4.71, Plate II (2008)

5275
Bones, of the lower extremity, shortening of:

Over 4 inches (1 0.2 cms.)
603

3-1/2 to 4 inches (8.9 cms. to 10.2 cms.)  
503

3 to 3-1/2 inches (7.6 cms.to 8.9 cms.)
40

2-1/2 to 3 inches (6.4 cms. to 7.6 cms.)
30

2 to 2-1/2 inches (5.1 cms. to 6.4 cms.)
20

1-1/4 to 2 inches (3.2 cms. to 5.1 cms.)
10
Note: Measure both lower extremities from anterior superior 
spine of the ilium to the internal malleolus of the tibia. 
Not to be combined with other ratings for fracture or faulty 
union in the same extremity.
3 Also entitled to special monthly compensation.
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Factual Background and Analysis

In this case, service treatment records show the veteran 
sustained a left pubic ramus during her period of ADT in 
1991.  Subsequent records show continued complaints of pain.  
On August 24, 2005, the veteran submitted her initial claim 
for VA compensation benefits.  

On VA examination in April 2006 the veteran complained of 
intermittent aching left groin pain since 1991.  She stated 
that during flares she remained able to move her left hip 
around, but with more pain.  She denied any stiffness, 
locking, swelling, warmth, or redness.  She reported that her 
left hip felt like it was giving way at times.  She noted she 
had missed approximately five days per month from her work in 
manufacturing due to hip trouble.  It was noted the disorder 
had no effect on her activities of daily living.  Her left 
groin pain was aggravated by standing and walking, but she 
was able to walk approximately a block and a half.  She 
reported she used a cane and Tylenol with partial 
improvement.  She described her flare-ups of left hip pain as 
severe occurring weekly and lasting for hours.

The examiner noted there was no evidence of leg shortening, 
bone or joint abnormality, or abnormal weight bearing.  There 
was a mild antalgic gait and functional limitations on 
standing and walking.  It was noted she was able to stand for 
one hour and walk for a block and a half.  Range of motion 
studies revealed active left hip flexion against gravity from 
0 to 95 degrees with pain beginning at 90 degrees.  Active 
extension against gravity was from 0 to 30 degrees without 
pain.  Active abduction against gravity was from 0 to 40 
degrees without pain.  External rotation was from 0 to 40 
degrees with pain at the end point of motion and internal 
rotation was from 0 to 25 degrees without pain.  There was no 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness, or lack of endurance.  The 
examiner noted that the legs were normal in appearance with 
normal muscle mass.  There was a mild decrease in strength on 
left hip flexion and knee extension.  X-rays were negative, 
but revealed possible old trauma of the pubic symphysis.  The 
diagnosis was healed pubic fracture with residual left groin 
pain.  The examiner noted the general occupational effects 
were significant with increased absenteeism.  There were 
moderate effects upon her ability to perform daily chores and 
exercise.  

VA treatment records dated in October 2006 noted the veteran 
walked with a normal gait.  There was a full range of motion 
with mild pain at the limits of external rotation.  The 
trochanteric bursa was not tender to palpation.  The examiner 
noted a diagnosis of likely osteoarthritis of the left hip, 
but subsequently noted X-rays were normal.  The treatment 
plan included home stretching and exercise with pain relief 
medication as required.

In statements and personal hearing testimony in support of 
her claim the veteran asserted that she experienced daily 
pain and limited motion.  At her video conference hearing she 
testified that she had problems climbing stairs due to pain, 
that she walked with a limp, and that she was on the verge of 
losing her job because she was unable to stand for prolonged 
periods of time.  She stated she worked for a pharmaceutical 
manufacturer lifting heavy baskets onto a conveyor belt.  She 
reported she missed approximately five days per month due to 
pain.  She stated she took over-the-counter Motrin three to 
four times per day.

At her VA examination on July 30, 2008, the veteran 
complained of left hip, anterior thigh, and groin pain with 
severe flare-ups every one to two months which lasted hours 
and resulted in a decreased ability to stand, walk, or flex 
the hip.  She described stairs, walking, lifting, and pulling 
as precipitating or aggravating factors and reported her 
symptoms were relieved by rest and ibuprofen.  It was noted 
she used a cane intermittently and that she stated she had 
self-terminated three prior jobs because she had been unable 
to perform the duties required.  She stated her job required 
standing and walking, but allowed for sitting and that her 
supervisory position allowed more leeway.  

The examiner noted the right leg was one inch shorter that 
the left and that there was evidence of a left pubic 
symphysis joint abnormality.  The veteran's gait was 
antalgic.  She was able to stand for more than one hour, but 
less than three.  She was able to walk for more than a 
quarter mile, but less than one mile.  It was noted her 
subjective complaints included chronic pain, mild weakness, 
stiffness after prolonged sitting, standing, or lying down, 
fatigue, and lack of endurance.  There was no evidence of 
heat, redness, instability, giving way, or locking.  Passive 
range of motion studies revealed left hip flexion from 0 to 
86 degrees with pain beginning at 82 degrees, extension from 
0 to 10 degrees with pain beginning at 5 degrees, adduction 
from 0 to 20 degrees with pain at the end point, abduction 
from 0 to 38 degrees with pain beginning at 30 degrees, 
interior rotation from 0 to 34 degrees without pain, and 
external rotation from 0 to 32 degrees without pain.  Active 
range of motion studies revealed left hip flexion from 0 to 
84 degrees with pain beginning at 82 degrees, extension from 
0 to 10 degrees with pain beginning at 5 degrees, adduction 
from 0 to 20 degrees with pain at the end point, abduction 
from 0 to 35 degrees with pain beginning at 30 degrees, 
interior rotation from 0 to 34 degrees without pain, and 
external rotation from 0 to 32 degrees without pain.  There 
was no change to range of motion upon repetitive motion.  

There was no apparent weakness on manual muscle testing, but 
the examiner noted very apparent weakness/pain on step down 
maneuver requiring the aid of upper body use for balance to 
reduce the force on the hip joint.  There was apparent pain 
on walking, standing, and stepping up and down.  There was 
also evidence of some incoordination apparently pain related.  
Functional loss with reduced ability to bear weight, carry 
weight, or walk for extended periods was noted as primarily 
due to pain.  X-rays revealed asymmetric sclerosis of the 
pubic symphysis possibly congenital or post traumatic and 
spurring of the bilateral sacroiliac joints.  A request for a 
magnetic resonance imaging (MRI) scan noted X-rays were 
negative for hip pathology to explain the present level of 
pain and that avascular necrosis was suspected.  A subsequent 
MRI revealed no evidence of avascular necrosis of the left 
hip.  The diagnoses included pubic symphysis diasthesis and 
leg length inequality.  It was noted chronic hip and groin 
pain were exacerbated by leg length inequality that was, in 
essence, due as a result of soft tissue changes from 
repositioning with chronically shortened hip rotators and a 
congenital leg length shortening.  

The examiner noted that the veteran was presently employed 
fulltime as a manufacturing line coordinator and that she had 
lost no time from work during the past 12 month period.  The 
general occupational effects were noted to be significant 
with decreased mobility, problems lifting and carrying, 
weakness or fatigue, and decreased lower extremity strength 
due to pain.  There was a severe effect upon the ability to 
play sports, moderate effects upon the ability to perform 
daily chores, shop, and exercise, and a mild effect upon 
recreation activities.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a pelvic fracture 
with left groin pain prior to July 30, 2008, was manifested 
by limited hip motion due to pain.  There was no evidence, 
however, of extension limited to 5 degrees, thigh flexion 
limited to 45 degrees, abduction motion limited beyond 
10 degrees, adduction limited with an inability to cross the 
legs, or rotation limited with an inability to toe-out more 
than 15 degrees, to include as a result of pain or 
dysfunction.  There was also no evidence at that time of 
arthritis shown by X-ray examination or shortening of the 
lower extremity.  Therefore, entitlement to a higher, 
"staged," or alternative rating in excess of 10 percent 
prior to July 30, 2008, is not warranted.  

The record shows an increased 20 percent rating was granted 
in a September 2008 rating decision and assigned an effective 
dated from July 30, 2008.  It was noted that the increased 
rating was warranted based upon an increase in the severity 
of the disability and was apparently found to be equivalent 
to the loss of abduction beyond 10 degrees.  The Board notes 
that a July 2008 VA examination revealed bone spurs upon X-
ray findings and the examiner noted a one inch lower 
extremity shortening.  There was no evidence, however, of a 
lower extremity shortening of one and a quarter inch or 
extension limited to 5 degrees, thigh flexion limited to 
45 degrees, abduction motion limited beyond 10 degrees, 
adduction limited with an inability to cross the legs, or 
rotation limited with an inability to toe-out more than 15 
degrees, to include as a result of pain or dysfunction.  
Therefore, entitlement to a higher, "staged," or 
alternative rating in excess of 20 percent after July 30, 
2008, is not warranted.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Although the examination reports note a 
significant general occupational effect, the veteran was 
shown in July 2008 to have been employed full time in a 
supervisory position.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 10 percent prior to July 
30, 2008, for residuals of a pelvic fracture with left groin 
pain and in excess of 20 percent thereafter is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


